DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-29 are pending. Claims 1, 5-10, 12-14, 16, 19, 24-26, 28, and 29 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on May 16, 2020

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein the realm management circuitry is capable of designating at least one realm as a code realm, the code realm comprising a designated type of realm for providing access to shared program code or data referenceable from multiple other realms;”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
	On pages of 11 and 12 of Remarks dated May 16, 2022 applicant clarifies that the code realm and the memory regions underneath the code realms would not be extended to each other. The prior art Parker discloses the memory regions having a sharing attribute indicating if it is in a private or shared state. In contrast the claims designates the realm to be a code realm which is a “type of realm for providing access to shared program code or data referenceable from multiple other realms” and this would limit the realm and all memory regions under it to always be in a shared state.
The claims also requires execution protection for program code stored in a memory region owned by the code realm executing in the current realm. The execution protection includes an authorization table that is stored in the current realm which the program code is to be executed in and the authorization table indicates whether the program code stored in the code realm is permitted to be executed in the current realm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136     

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136